 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   MARK MAYES,

 9                                Plaintiff,                 CASE NO. 18-1817-RSL

10             v.                                            ORDER GRANTING
                                                             APPLICATION TO PROCEED IN
11   WASHINGTON BUILDING TRADES, et                          FORMA PAUPERIS
     al.,
12
                                  Defendants.
13
               Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
               The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Robert S.
17
     Lasnik.
18
               DATED this 20th day of December, 2018.
19

20

21                                                          A
                                                            BRIAN A. TSUCHIDA
22                                                          Chief United States Magistrate Judge

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
